DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20160120887A, on IDS filed 6/11/2020, please see attached machine translation for the below cited sections) in view of Zhao (US2016/0130519) and in further view of Kawai (JP61-009985A, please see attached Abstract and machine translation for the below cited sections).  Kim discloses a heat sink material or “clad material” comprising a core layer and two cover layers formed by laminating the two cover layers to upper and lower surfaces of the core layer (Paragraph 0009) under heat and pressure (as in instant claim 1; Entire document, particularly Paragraphs 0023, 0043, 0051 and 0053; Examples), wherein the core layer is a Cu-graphite composite layer preferably formed from Cu-coated graphite powder which is pressed and sintered to form the core layer (reading upon the claimed sintered Cu-graphite layer of  as in instant claims 1 and 7; Paragraphs 0032-0033; Examples); and the cover layers are made of at least one selected from Mo, Mo-Cu alloy, W, W-Cu alloy, Cr, and Cr-Cu alloy (Paragraphs 0009 and 0013).  Kim discloses that the Cu coating layer on the graphite/carbonaceous powder may be formed by plating Cu on the graphite powder (reading upon the claimed “Cu film is a Cu plating film” as recited in instant claims 6 and 11), improving the interfacial bonding force between the graphite powder and the Cu matrix formed from the Cu plating and also improving the bonding strength with the cover layers located above and below the core (Paragraphs 0032-0033 and 0037, Examples).  Kim discloses that the cover layers may have a stacked or laminate structure of two or more layers with a first layer adjacent the core formed of Mo, Mo-Cu alloy, W, or W-Cu alloy, and a second layer made of Cu (Paragraphs 0014 and 0023), and like the core, may be formed from powders that are compressed and sintered such that each layer may be sequentially formed by applying corresponding powders upon a preceding layer of powder and then sintering the entire layered stack such as in Example 2 which comprises a first layer of Cu, a second layer of Mo-Cu, a third layer of Cu-coated graphite powder, a fourth layer of Mo-Cu and a fifth layer of Cu (Paragraph 0023, Example 2), or alternatively, the layers forming the cover layers may be formed from metal plate material such as by laminating a Mo-Cu plate material with a Cu plate material, or by a plating method (Paragraphs 0031 and 0051); and the sintering and/or lamination is/are conducted at elevated temperature and pressure, preferably a sintering temperature of 800ºC to 1050ºC, wherein below 800ºC, weakening of the bonding force between the cover layer and the core may result (Paragraphs 0011, 0023 and 0032, Examples).  Hence, Kim discloses a clad material and method of producing a clad material similar to the claimed clad material and claimed method of producing a clad material as in instant claims 1-2, 4, 6-8, and 11 except that Kim does not disclose that the Mo-Cu layers include a metal film of a metal selected from the group consisting of Co, Ti, Pd, Pt and Ni on at least one side thereof and in contact with the Cu-graphite layer as in instant claim 1 and/or wherein the Mo-Cu layers are laminated via the metal film as in instant claim 7.
However, Zhao discloses that a separate binding layer may be provided between a metal substrate (1) such as a substrate of Cu, Mo, and combinations and/or alloys thereof, and a coating layer (5) comprising a carbon composite of carbon, such as graphite, and a metal or metal alloy such as Cu as an inorganic binder which significantly improves the mechanical strength of the graphite as well as facilitates binding of the graphite coating/layer to the substrate (as in Kim); wherein the carbon composite coating layer is bound to the substrate via the binding layer which may have a thickness from about 50nm to about 2mm (reading upon the claimed range of instant claim 9) or about 100nm to about 1 mm (overlapping the claimed range of instant claimed 9 and thus rendering the claimed range obvious), and can be formed from a solder alloy such as Ni alloy (reading upon the claimed metal film of Ni) or an activation foil (7) disposed between the carbon composite (5) and the substrate (3) as in Fig. 3, which may be formed from materials or reactants that can undergo intense exothermic reactions to generate large amounts of localized heat when exposed to a selected form of energy thereby serving as a heat source for joining the carbon composite coating to the substrate (Paragraphs 0007, 0033-0034, and 0040-0042).  Zhao discloses that suitable activation materials include a thermite such as containing titanium as a reducing agent, or a self-propagating material such as Al-Ni, Ti-Si, Ti-B, Ti-Al, and Ni-Mg (reading upon the claimed metal film of Ti and/or Ni, Paragraph 0043).  
Further, given that the Cu-graphite composite layer may be viewed as a metal layer comprising dispersed carbon phases therein as taught by Kim, it is also noted that Kawai discloses a metal composite material produced by diffusion bonding of two metal substrates via an intermediate thin metallic layer of at least one metal selected from Si, Mn, Ni, Cr, Ti, Cu, and Ag (reading upon the claimed metal film of Ti or Ni) formed on a bonding surface of a base material surface or metal substrate to be adhered, wherein by forming the thin metallic layer by physical vapor deposition (PVD, as in instant claim 5), a base material surface can be bonded with extremely high adhesive force even if the surface has a complicated pattern shape (Abstract, Page 1).  Kawai discloses that the thin metallic PVD film has a thickness of 0.1 to 5 microns (overlapping the claimed range as recited in instant claim 9 and thus rendering the claimed range obvious), and that the joining method can be applied to various metal substrates with the conditions for diffusion bonding being carried out at a temperature of 600 to 1200ºC under pressure (as in Kim, Abstract, last 4 lines of page 1 through the first 11 lines of page 2).  Kawai discloses that the PVD film provides various advantages including i) the formed metal layer is thinner than the metal plating or foil utilized in known diffusion welding methods such that dimensional change is small and reproducibility is good; ii) the thin metal layer can be applied regardless of the pattern shape; iii) the PVD layer provided on a pattern shape provides an adhesive surface that is not greatly deformed as with a plating layer; iv) since the film formed by PVD has already formed a diffusion layer on the base material, it is easily diffused into the base material and a stronger adhesive force is obtained; v) since impurities such as an oxide film do not intervene between the base material and the thin metal layer, diffusion is easy; and vi) in plating, a layer is formed on the entire surface of the substrate and the insertion of a foil cannot be applied to the surface of the substrate having a complicated shape or porous shape, but the PVD film, especially ion sputtering or ionization plating can be formed only on the desired or joining surface of the substrate (thereby suggesting the claimed “intermittently arranged” limitation of instant claim 10; Page 1, lines 1-14; Page 3, lines 3-17).
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide an intermediate layer of Ni alloy solder or an intermediate activation foil of Ti or Ni alloy as in teachings of Zhao, or a thin PVD metallic layer of Ni or Ti as in the teachings of Kawai, as a further improvement over a “thick” foil, between the Mo-Cu cover layers and the Cu-graphite composite core layer in the invention taught by Kim to further improve adhesion and bond strength therebetween as taught by Zhao or Kawai, respectively, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Thus, the claimed invention as recited in instant claims 1-2, 4, 6-8, and 11 as well as claim 9 would have been obvious over the teachings of Kim in view of Zhao and in further view of Kawai.
With respect to instant claim 3, although Kim discloses that the first and fifth Cu layers as part of the cover layers may be formed as (preformed) metal plates or by plating, Kim does not specifically recite that the copper layers are made of rolled copper foil as instantly claimed.  However, given that rolled copper foil is an obvious species of copper plate in the art, the claimed invention as broadly recited in instant claim 3 would have been obvious over the teachings of Kim in view of Zhao and in further view of Kawai given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 5 and 10, Kawai specifically discloses that the intermediate metal film may be formed by vapor deposition as in instant claim 5 providing improvements over a plated film or a foil (as in Zhao) including the ability to provide the film intermittently as in instant claim 10 as discussed above, and hence the claimed invention as recited in instant claims 5 and 10 would have been obvious over the teachings of Kim in view of Zhao and in further view of Kawai.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2018/0328677A1, hereinafter referred to as “Kim II”) in view of Kawai (JP61-009985, please see attached Abstract and machine translation for the below cited sections).  Kim II (similar to Kim above) discloses a heat-dissipating plate comprising a core layer of a composite material comprising a carbon (C) phase composited in a Cu matrix formed from sintered Cu-coated or Cu-plated graphite powder, and cover layers disposed on both surfaces of the Cu-C core layer wherein the cover layers comprise a first layer of Mo-Cu adjacent the Cu-C core and a second layer of Cu not contacting the core layer, e.g. Cu/Mo-Cu/Cu-C/Mo-Cu/Cu (Entire document, particularly Abstract; Fig. 2; Paragraphs 0023-0030 and 0045; Claims).  Kim II discloses a method of producing the plate including “(a) a step for forming a first layer using a Cu plate, (b) a step for forming a second layer using a Mo--Cu plate, (c) a step for forming a third layer using a plate composed of a perpendicularly oriented carbon phase and Cu, (d) a step for forming a fourth layer on the third layer, the fourth layer being formed using a Mo--Cu plate, (e) a step for forming a fifth layer using a Cu plate, and (f) a step for joining laminated materials” wherein sintering may be performed through step (f) and thermal diffusion of the cover layers takes place (Paragraphs 0033, 0035, and 0040).  Although Kim II discloses a specific embodiment comprising two-layer cover layers as noted above, Kim II generally discloses that the cover layers may be formed by a laminated structure of two or more layers (Paragraphs 0026 and 0043), wherein metal plates may be laminated to form the cover layers, and the metal plates may also be formed by a plating technique (Paragraph 0043), thereby clearly suggesting three-layer cover layers that may further include a plating layer in addition to the exemplified two-layer (Mo-Cu/Cu) structure such that Kim II discloses a similar “clad material” and similar “method for producing a clad material as in instant claims 1-2, 4, 6-8, and 11, but does not specifically recite that the laminated cover layers comprise three layers including a metal plating layer or film of metal selected from the group consisting of Co, Ti, Pd, Pt and Ni as instantly claimed on at least a side of the Mo-Cu plate contacting the Cu-graphite core such that the Mo-Cu layer is bonded to the Cu-graphite core via the metal plating film as instantly claimed.
However, Kawai discloses a metal composite material produced by diffusion bonding of two metal substrates via an intermediate thin metallic layer of at least one metal selected from Si, Mn, Ni, Cr, Ti, Cu, and Ag (reading upon the claimed metal film of Ti or Ni) formed on a bonding surface of a base material surface or metal substrate to be adhered, wherein by forming the thin metallic layer by physical vapor deposition (PVD, as in instant claim 5) versus by plating, a base material surface can be bonded with extremely high adhesive force even if the surface has a complicated pattern shape (Abstract, Page 1).  Kawai discloses that the thin metallic PVD film has a thickness of 0.1 to 5 microns (overlapping the claimed range as recited in instant claim 9 and thus rendering the claimed range obvious), and that the joining method can be applied to various metal substrates with the conditions for diffusion bonding being carried out at a temperature of 600 to 1200ºC, encompassing the desirable joining temperature of Kim II (Paragraph 0044) while under pressure (Kawai: Abstract, last 4 lines of page 1 through the first 11 lines of page 2).  Kawai discloses that the PVD film provides various advantages including i) the formed metal layer is thinner than the metal plating or foil utilized in known diffusion welding methods such that dimensional change is small and reproducibility is good; ii) the thin metal layer can be applied regardless of the pattern shape; iii) the PVD layer provided on a pattern shape provides an adhesive surface that is not greatly deformed as with a plating layer; iv) since the film formed by PVD has already formed a diffusion layer on the base material, it is easily diffused into the base material and a stronger adhesive force is obtained; v) since impurities such as an oxide film do not intervene between the base material and the thin metal layer, diffusion is easy; and vi) in plating, a layer is formed on the entire surface of the substrate and the insertion of a foil cannot be applied to the surface of the substrate having a complicated shape or porous shape, but the PVD film, especially ion sputtering or ionization plating can be formed only on the desired or joining surface of the substrate (thereby suggesting the claimed “intermittently arranged” limitation of instant claim 10; Page 1, lines 1-14; Page 3, lines 3-17).
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide an intermediate, thin PVD metallic layer of Ni or Ti as in the teachings of Kawai on one or both sides of the Mo-Cu cover layer as in the instantly claimed invention to further improve adhesion or bond strength between the Mo-Cu cover layers and the adjacent layers including the adjacent Cu-graphite composite core layer in the invention taught by Kim II, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Thus, the claimed invention as recited in instant claims 1-2 and 4-11 would have been obvious over the teachings of Kim II in view of Kawai.  
With respect to instant claim 3, although Kim II discloses that the Cu layers as part of the cover layers may be formed as metal plates and/or by plating, Kim II does not specifically recite that these copper layers or plates are made of rolled copper foil as instantly claimed.  However, given that rolled copper foil is an obvious species of copper plate in the art, the claimed invention as broadly recited in instant claim 3 would have been obvious over the teachings of Kim II in view of Kawai given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Additionally, if Applicant’s foreign priority claim is perfected by submission of an English translation, then it is further noted that the applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it also constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103, based upon the reference as prior art under 35 U.S.C. 102(a)(2) in the event of perfection of Applicant’s foreign priority claim, might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeuma (JP2012-238733A) discloses a heat-dissipating sheet comprising a plate-like graphite structure (20) bonded on both surfaces with Cu plates (24,25) via an intermediate layer comprising Ti (35) which is an active metal that melts under high temperature and pressure exhibiting high wettability to the joint surface and thus improving bond strength of the structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 18, 2022